Order entered December 15, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01352-CV

                         LARRY G. MCCLENDON, Appellant

                                            V.

                           BOBBY SPRINGFIELD, Appellee

                   On Appeal from the 162nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-13-00488

                                        ORDER
      Before the Court is appellant’s December 1, 2016 motion to abate appeal. The motion is

DENIED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE